Title: To Benjamin Franklin from Edward Nathaniel Bancroft, 19 November 1783
From: Bancroft, Edward Nathaniel
To: Franklin, Benjamin


          
            
              Cher Docteur
              Chiswick ce 19 Novr. 1783
            
            J’ai attendu longtemps à vous écrire & je pense que vous vous étes bien impatienté tout le temps que nous avons été séparés. Je vous eus écris plutôt, mais je voulois un peu connoitre l’Angleterre. Nous fumes dix jours dans notre voyage, nous nous embarquames à Dunkerque, débarquames à Chatham, & arrivames à Londres le lendemain matin tous en bonne santé, Dieu merci. Un mois & demi après notre arrivée à Londres, mon Papa partit pour Philadelphie après nous avoir mis en pension chez le Dr. Rose à Chiswick. J’aime Londres c’est une belle ville, très propre de la grandeur de Paris, on prétend même que le nombre d’habitants est égal. Je m’accoutume aux mets des Anglois dont les François ont si mauvaise opinion; leur grosse viande, leur Pudding en gateau sont excellents. Faites mes compliments à Mr Puech & a Mde Montgommery.
            Je suis avec le plus profond respect, Cher Docteur, Votre très humble & très obéissant serviteur
            
              Edwrd. Nathl. Bancroft
            
          
          
            Répondez moi le plutôt qu’il vous sera possible./.
          
         
          Addressed: A Monsieur / Monsieur le Dr. Franklin à / Passy près Paris / En France.
        